SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-51093 KEARNY FINANCIAL CORP. (Exact name of registrant as specified in its charter) UNITED STATES 22-3803741 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 120 Passaic Ave., Fairfield, New Jersey 07004-3510 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 973-244-4500 Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No[X] The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: May 6, 2011. $0.10 par value common stock-67,975,477 shares outstanding KEARNY FINANCIAL CORP. AND SUBSIDIARIES INDEX Page Number PART I - FINANCIAL INFORMATION Item 1: Financial Statements Consolidated Statements of Financial Condition at March 31, 2011 and June 30, 2010 (Unaudited) 1 Consolidated Statements of Operations for the Three and Nine Months Ended March 31, 2011 and March 31, 2010 (Unaudited) 2-3 Consolidated Statements of Changes in Stockholders’ Equity for the Nine Months Ended March 31, 2011 and March 31, 2010 (Unaudited) 4-6 Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2011 and March 31, 2010 (Unaudited) 7-8 Notes to Consolidated Financial Statements (Unaudited) 9-47 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 48-67 Item 3: Quantitative and Qualitative Disclosure About Market Risk 68-74 Item 4: Controls and Procedures 75 PART II - OTHER INFORMATION 76-77 SIGNATURES 78 KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In Thousands, Except Share and Per Share Data, Unaudited) March 31, June 30, Assets Cash and amounts due from depository institutions $ $ Interest-bearing deposits in other banks Cash and Cash Equivalents Securities available for sale (amortized cost $101,483 and $30,960) Securities held to maturity (estimated fair value $157,639 and $256,914) Loans receivable, including unamortized yield adjustments of $(1,371) and $564 Less allowance for loan losses ) ) Net Loans Receivable Mortgage-backed securities available for sale (amortized cost $919,416 and $673,414) Mortgage-backed securities held to maturity (estimated fair value $1,457 and $1,754) Premises and equipment Federal Home Loan Bank of New York (“FHLB”) stock Interest receivable Goodwill Bank owned life insurance Deferred income tax assets, net - Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Non-interest-bearing $ $ Interest-bearing Total Deposits Borrowings Advance payments by borrowers for taxes Deferred income tax liabilities, net - Other liabilities Total Liabilities Stockholders’ Equity Preferred stock $0.10 par value, 25,000,000 shares authorized; none issued and outstanding - - Common stock $0.10 par value, 75,000,000 shares authorized; 72,737,500 shares issued; 67,975,477 and 68,344,277 shares outstanding, respectively Paid-in capital Retained earnings Unearned Employee Stock Ownership Plan shares; 860,727 shares and 969,828 shares, respectively ) ) Treasury stock, at cost; 4,762,023 shares and 4,393,223 shares, respectively ) ) Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated financial statements. - 1 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Data, Unaudited) Three Months Ended Nine Months Ended March 31, March 31, Interest Income: Loans $ Mortgage-backed securities Securities: Taxable Tax-exempt Other interest-earning assets Total Interest Income Interest Expense: Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non-Interest Income: Fees and service charges Loss on sale of securities ) - ) - Other-than-temporary security impairment: Total - ) - ) Less: Portion recognized in other comprehensive income - 33 - Portion recognized in earnings - ) - ) Miscellaneous Total Non-Interest Income Non-Interest Expenses: Salaries and employee benefits Net occupancy expense of premises Equipment and systems Advertising and marketing Federal deposit insurance premium Directors’ compensation Merger-related expenses - - Miscellaneous Total Non-Interest Expenses $ - 2 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Continued) (In Thousands, Except Per Share Data, Unaudited) Three Months Ended Nine Months Ended March 31, March 31, Income Before Income Taxes $ Income Taxes Net Income $ Net Income per Common Share (EPS): Basic $ Diluted Weighted Average Number of Common Shares Outstanding: Basic Diluted Dividends Declared Per Common Share (Excluding dividends waived by Kearny MHC) $ See notes to consolidated financial statements. - 3 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Nine Months Ended March 31, 2010 Accumulated Unearned Other Common Stock Paid-In Retained ESOP Treasury Comprehensive Shares Amount Capital Earnings Shares Stock Income Total Balance - June 30, 2009 $ ) $ ) $ $ Comprehensive income: Net income - Unrealized gain on securities available for sale, net of deferred income tax expense of $1,874 - Non-credit related other-than- temporary impairment losses on securities held to maturity, net of deferred income tax benefit of $43 - ) ) Benefit plans, net of deferred income tax expense of $23 - 32 32 Total Comprehensive income ESOP shares committed to be released (108 shares) - - 38 - - - Dividends contributed for payment of ESOP loan - - 75 - 75 Stock option expense - Treasury stock purchases ) - ) - ) Restricted stock plan shares earned (189 shares) - See notes to consolidated financial statements. - 4 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Nine Months Ended March 31, 2010 Accumulated Unearned Other Common Stock Paid-In Retained ESOP Treasury Comprehensive Shares Amount Capital Earnings Shares Stock Income Total Tax effect from stock based compensation - - ) - ) Cash dividends declared ($0.15/public share) - - - ) - - - ) Cash dividend to Kearny MHC - - - ) - - - ) Balance - March 31, 2010 $ ) $ ) $ $ See notes to consolidated financial statements. - 5 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Nine Months Ended March 31, 2011 Accumulated Unearned Other Common Stock Paid-In Retained ESOP Treasury Comprehensive Shares Amount Capital Earnings Shares Stock Income Total Balance - June 30, 2010 $ ) $ ) $ $ Comprehensive loss: Net income - Unrealized loss on securities available for sale, net of deferred income tax benefit of $5,213 - ) ) Benefit plans, net of deferred income tax expense of $4 - 5 5 Total comprehensive loss ) ESOP shares committed to be released (108 shares) - - ) - - - Dividends contributed for payment of ESOP loan - Stock option expense - Treasury stock purchases ) - ) - ) Restricted stock plan shares earned (111 shares) - Tax effect from stock based compensation - - ) ) - - - ) Cash dividends declared ($0.15/public share) - - - ) - - - ) Balance - March 31, 2011 $ ) $ ) $ $ See notes to consolidated financial statements. - 6 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands, Unaudited) NineMonths Ended March 31, Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of premises and equipment Net amortization of premiums, discounts and loan fees and costs Deferred income taxes 80 Amortization of intangible assets - 21 Amortization of benefit plans’ unrecognized net loss 51 Provision for loan losses Realized loss on sale of mortgage-backed securities held to maturity 28 - Realized gain on sale of loans ) - Proceeds from sale of loans - Realized loss on disposition of premises and equipment - 19 Loss on other-than-temporary impairment of securities - Increase in cash surrender value of bank owned life insurance ) ) ESOP, stock option plan and restricted stock plan expenses Loss on sale of real estate owned 13 - Decrease (increase) in interest receivable ) Decrease (increase) in other assets 68 ) Decreasein interest payable ) ) Decrease in other liabilities ) ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Proceeds from calls and maturities of securities held for sale - Proceeds from repayments of securities available for sale Purchase of securities held to maturity ) ) Proceeds from calls and maturities of securities held to maturity - Proceeds from repayments of securities held to maturity - Purchase of loans ) ) Net decrease in loans receivable Proceeds from sale of real estate owned Purchases of mortgage-backed securities available for sale ) ) Principal repayments on mortgage-backed securities available for sale Principal repayments on mortgage-backed securities held to maturity Proceeds from sale of mortgage-backed securities held to maturity 34 - Purchase of Federal Home Loan Bank (“FHLB”) stock ) - Redemption of FHLB stock - Cash paid in merger, net of cash acquired ) - Proceeds from insurance claim on REO 82 - Additions to premises and equipment ) ) Net Cash Used in Investing Activities $ ) $ ) - 7 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (In Thousands, Unaudited) NineMonths Ended March 31, Cash Flows from Financing Activities: Net increase in deposits $ $ Repayment of long-term FHLB advances ) - Increase in other short-term borrowings - Decrease in advance payments by borrowers for taxes ) ) Dividends paid to stockholders of Kearny Financial Corp. ) ) Purchase of common stock of Kearny Financial Corp. for treasury ) ) Dividends contributed for payment of ESOP loan 75 Tax effect from stock based compensation ) ) Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents – Beginning Cash and Cash Equivalents – Ending $ $ Supplemental Disclosures of Cash Flows Information: Cash paid during the year for: Income taxes, net of refunds $ $ Interest $ $ Non-cash investing and financing activities: Acquisition ofreal estate owned in settlement of loans $ $ Fair value of assets acquired, net of cash and cash equivalents acquired $ $
